IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1817
                            Filed December 16, 2020


JAMES WILLIAMS,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Kellyann M.

Lekar, Judge.



      James Williams appeals the district court’s summary dismissal of his fourth

postconviction-relief application. AFFIRMED.




      Gregory F. Greiner, West Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee State.




      Considered by Bower, C.J., and Vaitheswaran and Greer, JJ.
                                          2


VAITHESWARAN, Judge.

         James Williams was convicted of two counts of first-degree robbery as well

as assault while participating in a felony and possession of a firearm. The court of

appeals affirmed his convictions and sentence. See State v. Williams, No. 09-

0155, 2010 WL 446532, at *6 (Iowa Ct. App. Feb. 10, 2010). Procedendo issued

on April 16, 2010.

         More than eight years later, Williams filed his fourth application for

postconviction relief (PCR). The State moved for summary disposition “pursuant

to [Iowa Code] section 822.3” (2018) on the ground that “the 3 year statute of

limitations . . . expired.” Williams resisted, asserting he was “innocent of robbery

in the first because the [S]tate failed to prove [he] participated in a crime rising to

the level of robbery in the first” and his “previous counsel[] provided ineffective

assistance . . . for failing to raise the issues of sufficient evidence to prove [his]

involvement in a robbery first where [he] had no plan or knowledge of the use of a

dangerous weapon or assault in commission of the robbery.” The district court

granted the State’s motion.

         On appeal, Williams contends “genuine issues of material fact” precluded

summary disposition. See Manning v. State, 654 N.W.2d 555, 560 (Iowa 2002)

(stating moving party has the burden to show the “nonexistence of a material fact”).

Our review is for legal error. See Schmidt v. State, 909 N.W.2d 778, 784 (Iowa

2018).

                “Iowa Code section 822.3 generally provides a three-year
         statute of limitations for PCR claims.” Allison v. State, 914 N.W.2d
         866, 870 (Iowa 2018). “However, this limitation does not apply to a
         ground of fact or law that could not have been raised within the
         applicable time period.” Iowa Code § 822.3. And where a PCR
                                           3


       petition alleging ineffective assistance of trial counsel has been
       timely filed per section 822.3 and there is a successive PCR petition
       alleging postconviction counsel was ineffective in presenting the
       ineffective-assistance-of-trial-counsel claim, the timing of the filing of
       the second PCR petition relates back to the timing of the filing of the
       original PCR petition for purposes of Iowa Code section 822.3 if the
       successive PCR petition is filed promptly after the conclusion of the
       first PCR action.

Allison, 914 N.W.2d, at 891.1

       Williams’ fourth postconviction-relief application was concededly filed well

outside the three-year limitations period. Under Allison, “the successive PCR

petition” was not “filed promptly after the conclusion of the first PCR action.” Id.

Accordingly, Williams could not avail himself of Allison’s limited extension.

       Williams’ “actual innocence” claim does not alter our conclusion.            See

Schmidt, 909 N.W.2d at 795 (concluding “the Iowa Constitution permits

freestanding claims of actual innocence”). If the vehicle used to bring the claim is

a postconviction-relief application, the three-year limitations period still applies. Id.

at 798. “[T]o avoid the three-year statute of limitations contained in section 822.3,

an applicant must show he or she could not have raised the ground of fact within



1  Effective July 1, 2019, the legislature amended section 822.3 to state, “[a]n
allegation of ineffective assistance of counsel in a prior case under this chapter
shall not toll or extend the limitation periods in this section nor shall such claim
relate back to a prior filing to avoid the application of the limitations periods.” 2019
Iowa Acts ch. 140 § 34 (codified at Iowa Code § 822.3 (Supp. 2019)). The State
filed and the district court granted the summary disposition motion before the
effective date of the amendment. Although a motion to reconsider was denied
after the effective date, we need not determine whether the timing of the denial
triggers application of the amendment because we reach the same result by
applying the conditional holding of Allison. See Losee v. State, No. 19-1702, 2020
WL 4499771, at *2 (Iowa Ct. App. Aug. 5, 2020) (noting the State’s motion for
summary disposition and order granting the motion were filed after the effective
date of the amendment but declining to determine whether the amendment
applied).
                                          4

the applicable time period.” Id.2 Williams made no such showing. He simply

argued that the evidence presented at trial was insufficient to establish he had

“knowledge of” the use of “a gun.” Because Williams could have gleaned his

mental state well before trial, the ground-of-fact exception to the limitations period

was not triggered. Cf. id. at 799 (noting a recantation was not available within the

limitations period and the defendant could not have discovered it earlier in the

exercise of due diligence). In any event, this court found against Williams on his

challenge to the sufficiency of the evidence and, specifically, his knowledge of the

use of a gun in the robberies. See Williams, 2010 WL 446532, at *5 (“It is clear

Williams at least had joint constructive possession of the gun—by its proximity in

the vehicle Williams was operating and due to his suspicious activity of hiding in a

closet in a stranger’s home after the crash” and noting “the gun was consistent

with the gun used in the robberies as depicted by the surveillance videos, and also

matched the description given by [a] witness.”).3




2 The district court rejected the actual-innocence claim on the merits and also
concluded counsel could not have been ineffective in failing to raise opinions filed
in 2018. We decline to reach the merits. See Schmidt, 909 N.W.2d at 799 (stating
an applicant need not show a ground of fact under section 822.3 “would likely or
probably have changed the outcome of the underlying criminal case in order to
avoid the limitations defense” (quoting Harrington v. State, 659 N.W.2d 509, 521
(Iowa 2003))). Because the statute-of-limitations defense was raised by the State,
we may base our decision on that ground, even though it was not explicitly the
basis of the district court’s order. See DeVoss v. State, 648 N.W.2d 56, 62 (Iowa
2002); Johnson v. State, No.19-1098, 2020 WL 4497069, at *2 n.3 (Iowa Ct. App.
Aug. 5, 2020).
3 The State conceded Williams was not one of the persons who entered and

robbed the establishments. He was prosecuted under an aiding and abetting
theory. See Williams, 2010 WL 446532, at *2. The gun was found in a hidden
compartment in the center console of the vehicle Williams drove from the site of
the robberies. Id. at *5.
                                        5


       We affirm the district court’s dismissal of Williams’ fourth postconviction-

relief application as time-barred.

       AFFIRMED.